   Case 1:20-cv-00010-SPB-RAL Document 51 Filed 02/18/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALONZO PALMER,                               )
                                             )
                       Plaintiff,            )
                                             )
               v.                            )       Case No. 1:20-CV-10
                                             )
C.O. WATERSON, et al.,                       )
                                             )
                       Defendants.           )


                                    MEMORANDUM ORDER

       This action was received by the Clerk of Court on January 21, 2020 and was referred to

United States Magistrate Judge Richard A. Lanzillo, for report and recommendation in

accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4

of the Local Rules for Magistrate Judges.

       Plaintiff filed an amended complaint raising multiple claims against multiple Defendants.

ECF No. 29. Defendants, represented by the Office of the Attorney General, filed a motion to

dismiss. ECF No. 31.

       On January 29, 2021, Magistrate Judge Lanzillo issued a Report and Recommendation

recommending that the motion to dismiss be granted in part and denied in part. Judge Lanzillo

recommended:

               [the motion to dismiss] should be granted as to all claims except Plaintiff’s Eighth
               Amendment claim against C.O. Kennedy and C.O. Ferringer. Plaintiff’s Eighth
               Amendment claim against the remaining Defendants and his conspiracy claim
               should be dismissed without prejudice as Plaintiff may be able to cure the
               pleading deficiencies of these claims by amendment. It is further recommended
               that his Fifth Amendment, Fourteenth Amendment, Americans with Disabilities
               Act, Rehabilitation Act, and negligence claims be dismissed with prejudice, as
               they fail as a matter of law and any attempt to amend these claims would be futile.
               Plaintiff, however, should be granted leave to file an amended complaint asserting



                                                 1
   Case 1:20-cv-00010-SPB-RAL Document 51 Filed 02/18/21 Page 2 of 2




                  ADA and Rehabilitation Act claim against an entity amenable to suit under those
                  statutes or an official of such entity in his or her official capacity.”

ECF No. 48, page 1.

       Plaintiff filed Objections to the Report and Recommendation arguing only that

Defendants Watterson and Mason should not be dismissed because these two Defendants “are

responsible for transferring the Plaintiff from handicap cell to a regular cell.” ECF No. 50.

       Plaintiff’s objections in this regard are rejected. The Report and Recommendation

recommends that Plaintiff be permitted to file an amended complaint to detail the involvement of

Watterson and Mason, as well as any other named Defendant. Indeed, Plaintiff must file an

amended complaint consistent with the Report and Recommendation.

       After de novo review of the amended complaint and documents in the case, together with

the report and recommendation and objections thereto, the following order is entered:



       AND NOW, this 17th day of February 2021,

       IT IS ORDERED that the motion to dismiss filed by Defendants is granted in part and

denied in part.

       IT IS FURTHER ORDERED that the report and recommendation of Magistrate Judge

Lanzillo, issued on January 29, 2021 [ECF No. 48] is adopted as the opinion of the court.

       AND, IT IS FURTHER ORDERED that Plaintiff’s motions to amend [ECF No. 43; ECF

No. 44] and motion for extension of time to amend [49] are granted. Plaintiff must file an

amended complaint, consistent with the Report and Recommendation, before March 10, 2021.



                                                      /s/ Susan Paradise Baxter
                                                      SUSAN PARADISE BAXTER
                                                      United States District Judge


                                                  2
